NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 10a0471n.06

                                          No. 09-3476                                  FILED
                                                                                    Aug 03, 2010
                          UNITED STATES COURT OF APPEALS                      LEONARD GREEN, Clerk
                               FOR THE SIXTH CIRCUIT


DRITE CEKAJ,                                    )
                                                )
       Petitioner,                              )    ON PETITION FOR REVIEW OF AN
                                                )    O R D ER OF THE B O A R D O F
v.                                              )    IMMIGRATION APPEALS
                                                )
ERIC H. HOLDER, JR., Attorney General,          )
                                                )
       Respondent.                              )




       Before: GIBBONS and COOK, Circuit Judges, and VAN TATENHOVE, District Judge.*


       COOK, Circuit Judge. Drite Cekaj, a native and citizen of Albania, petitions for review of

the Board of Immigration Appeals (“BIA”) decision affirming the Immigration Judge’s (“IJ”) denial

of her claims for asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”). We deny the petition.


                                                I.


       Cekaj reported suffering physical abuse at the hands of the former government due to her

family’s involvement with the Albanian Democratic Party. The Immigration Judge rejected her



       *
        The Honorable Gregory Van Tatenhove, United States District Judge for the Eastern District
of Kentucky, sitting by designation.
No. 09-3476
Cekaj v. Holder

asylum claim as untimely. Noting that Cekaj’s testimony included internal inconsistencies and

conflicted with her application and supporting documents, the IJ found Cekaj’s claim of past

persecution not credible and denied her requests for withholding of removal and CAT protection.

Crediting the Government’s evidence of changed country conditions—the Democratic Party took

power shortly after Cekaj left Albania, ending the political persecution of its sympathizers in

Albania—the IJ held, in the alternative, that conditions in Albania changed such that Cekaj could

safely return without a likelihood of persecution or torture.


       The BIA affirmed, Cekaj petitioned for review, and we affirm.


                                                 II.


                                                 A.

       “Because the BIA adopted and added to the IJ’s decision, we review the opinion of the IJ and

the BIA’s supplemental comments.” Haider v. Holder, 595 F.3d 276, 281 (6th Cir. 2010). We

“may reverse only if the decision was manifestly contrary to law, that is, if the evidence not only

supports a contrary conclusion, but indeed compels it.” Id. (citations and quotation marks omitted).

                                                 B.

       We first take up Cekaj’s challenge to the IJ’s untimeliness finding and dispense with it on

jurisdictional grounds. This court lacks jurisdiction to review “asylum applications denied for

untimeliness . . . when the appeal seeks review of discretionary or factual questions,” but can

consider “constitutional claims or matters of statutory construction.” Almuhtaseb v. Gonzales, 453

                                                -2-
No. 09-3476
Cekaj v. Holder

F.3d 743, 748 (6th Cir. 2006). As Cekaj does not raise any constitutional or statutory issues, we

dismiss her asylum claim. Similarly, jurisdictional defects preclude our review of Cekaj’s claim for

humanitarian asylum under 8 C.F.R. § 208.13(b)(1)(iii)(A). Because Cekaj “failed to raise this issue

before the BIA below, we are without jurisdiction to consider [her] petition for review on this

ground.” Liti v. Gonzales, 411 F.3d 631, 641 (6th Cir. 2005).

                                                  C.

       To qualify for withholding of removal or CAT protection, Cekaj must demonstrate a clear

probability of persecution on the basis of a protected category or that it is more likely than not that

she would be tortured if removed. Almuhtaseb, 453 F.3d at 749–50. Although past persecution

establishes a presumption of future persecution, 8 C.F.R. § 1208.16(b)(1), the Government can rebut

this by showing “a fundamental change in circumstances such that the applicant’s life or freedom

would not be threatened.” 8 C.F.R. § 1208.16(b)(1)(i)(A).

       The record reflects that the Democratic Party came to power in Albania after Cekaj fled the

country, making future persecution or torture for former membership in the now-ruling Party

unlikely. Moreover, the report on changed country conditions explains that neither the Albanian

government nor the major political parties persecute political opponents. The BIA, consistent with

this court’s prior holdings, upheld the IJ’s changed-conditions finding. See, e.g., Ndrecaj v.

Mukasey, 522 F.3d 667, 676–77 (6th Cir. 2008) (“[C]onditions in Albania are ‘fundamentally

changed,’ and we cannot fault the IJ for reaching the same conclusion.” (citation omitted)). Even

if we were to credit Cekaj’s claim of past persecution, she offered no evidence to counter the


                                                 -3-
No. 09-3476
Cekaj v. Holder

Government’s showing of changed conditions that obviate Cekaj’s past-persecution concerns. The

record does not compel us to reach a conclusion contrary to that reached by the IJ or BIA.

                                               III.

       Lacking jurisdiction to review the timeliness finding, we dismiss the asylum claim and deny

the remaining withholding of removal and CAT claims on the merits because of changed country

conditions.




                                              -4-